Title: From George Washington to Lieutenant Colonel Udny Hay, 3 August 1780
From: Washington, George
To: Hay, Udny


					
						Dear Sir
						Head Quarters Peekskill 3d Augt 1780.
					
					I have recd your favors of yesterday—I have ordered the Militia of Massachusetts and New Hampshire from Fishkill to West point—Claverac being fixed upon for the Route of the Militia of those two States they will be coming on that way, and there is for that Reason a necessity of depositing some provision for them there. The Commy General not having yet come on from Jersey, I am at a loss to know whether he has made any or what arrangements for throwing in provision at Claverac, but probably the acting Commy at West Point or Fishkill may know something of the matter, you will therefore oblige me by seeing them and concerting this Business with them. Should any Beef be coming from the Eastward by the upper route part had better be stopped at Claverac, than to send it up the River. Flour must, I suppose, at all events be sent from West point—I am confident you will arrange matters in the most advantagious manner. I am Dear Sir Yr &.
				